DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              MORAN FOODS, LLC d/b/a SAVE-A-LOT,
                         Appellant,

                                     v.

                           LATASHA WEST,
                              Appellee.

                              No. 4D17-2036

                              [April 26, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John J. Murphy, III, Judge; L.T. Case No. 14-017346
CACE (09).

  Kimberly Kanoff Berman and Aleida M. Meilke of McIntosh Sawran &
Cartaya, P.A., Fort Lauderdale, for appellant.

  Matthew Sean Tucker of Tucker Law, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER, JJ., and ROBERTS, KATHLEEN H., Associate Judge, concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.